USDC IN/ND case 3:19-cv-00439-RLM-MGG document 14 filed 03/22/21 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 JERRY D. HARDMAN,

              Petitioner,

                     v.                        CAUSE NO. 3:19-CV-439-RLM-MGG

 WARDEN,

              Respondent.

                               OPINION AND ORDER

      Jerry D. Hardman, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (MCF-18-10-750) at the Miami Correctional

Facility in which a disciplinary hearing officer found him guilty of threatening in

violation of Indiana Department of Correction Offenses 213. He was sanctioned with

a loss of sixty days earned credit time and a demotion in credit class.

      Mr. Hardman argues that he is entitled to habeas relief because the hearing

officer didn’t have sufficient evidence to support a finding of guilt.

       [T]he findings of a prison disciplinary board [need only] have the
       support of some evidence in the record. This is a lenient standard,
       requiring no more than a modicum of evidence. Even meager proof will
       suffice, so long as the record is not so devoid of evidence that the
       findings of the disciplinary board were without support or otherwise
       arbitrary. Although some evidence is not much, it still must point to the
       accused’s guilt. It is not our province to assess the comparative weight
       of the evidence underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

      Departmental policy defines the offense of threatening as “communicating to

another person an intent to physically harm, harass or intimidate that person or
USDC IN/ND case 3:19-cv-00439-RLM-MGG document 14 filed 03/22/21 page 2 of 4


someone else.”1 The administrative record includes a conduct report, investigative

report, and a witness statement describing a recorded telephone call in which Mr.

Hardman made statements to his sister about a third party woman. According to

those reports, Mr. Hardman said that he would send someone to her house, that he

would vandalize and disable her vehicle, and that he would physically harm her upon

his release. These documents constitute some evidence that Mr. Hardman committed

the offense of threatening. The claim that the hearing officer didn’t have sufficient

evidence is not a basis for habeas relief.

       Mr. Hardman argues that he is entitled to habeas relief because he requested

his sister as a witness. He contends that she would have told the hearing officer that

he didn’t make threatening statements. “[T]he inmate facing disciplinary proceedings

should be allowed to call witnesses and present documentary evidence.” Wolff v.

McDonnell, 418 U.S. 539, 566 (1974). However, “[p]rison officials must have the

necessary discretion to keep the hearing within reasonable limits and to refuse to call

witnesses that may create a risk of reprisal or undermine authority, as well as to

limit access to other inmates to collect statements or to compile other documentary

evidence.” Id. At screening, Mr. Hardman also asked to listen to the recording of the

telephone call with his sister. Correctional staff provided a witness statement

detailing the threatening language used during that telephone call, but they




       The relevant departmental policy is available at http://www.lb7.uscourts.gov/IDOC%20
       1

Adult%20Disciplinary%20Process%20Appendix%20I%20-%20Offenses%206-4-2018.pdf.


                                               2
USDC IN/ND case 3:19-cv-00439-RLM-MGG document 14 filed 03/22/21 page 3 of 4


reasonably denied the request for his sister as a witness finding that her testimony

was redundant due to the recording of the telephone call.

          Mr. Hardman says the writing on the screening report, which says, “10/8 phone

call,” was a request for a recording of the telephone call between him and the third

party on that day. Upon review of the screening report, it’s unclear that this writing

constitutes a separate request, and there’s no indication that it refers to a telephone

call involving the third party. Even if correctional staff were able to parse this writing

as a request, a telephone call between Mr. Hardman and the third party would have

been irrelevant given that the conduct report didn’t accuse him of threatening the

third party directly. Therefore, the claim that Mr. Hardman wasn’t allowed to present

evidence is not a basis for habeas relief.

          Mr. Hardman argues that he is entitled to habeas relief due to the conditions

of his confinement in the restrictive housing unit. “[A] habeas corpus petition must

attack the fact or duration of one’s sentence; if it does not, it does not state a proper

basis for relief under § 2254.” Washington v. Smith, 564 F.3d 1350, 1351 (7th Cir.

2009). Because Mr. Hardman’s concerns about the conditions in restrictive housing

don’t relate to the fact or duration of his sentence, this claim isn’t a basis for habeas

relief.

          Mr. Hardman hasn’t demonstrated that he is entitled to habeas relief, and the

habeas petition is denied. Mr. Hardman doesn’t need a certificate of appealability to

appeal this decision because he is challenging a prison disciplinary proceeding. See

Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). But he can’t proceed in




                                             3
USDC IN/ND case 3:19-cv-00439-RLM-MGG document 14 filed 03/22/21 page 4 of 4


forma pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal in this case could not be taken in good faith.

      For these reasons, the court:

      (1) DENIES the habeas corpus petition (ECF 1);

      (2) DIRECTS the clerk to enter judgment and close this case; and

      (3) DENIES Jerry D. Hardman leave to proceed in forma pauperis on appeal.

      SO ORDERED on March 22, 2021

                                              s/ Robert L. Miller, Jr.
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          4
